EXHIBIT 10.13

WHEREVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN (SUCH OMISSIONS ARE DENOTED
BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS BEEN SUBMITTED SEPARATELY TO
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

MASTER LEASE

THIS DOCUMENT SECURES FUTURE ADVANCES

Dated as of April 23, 2002

between

CITRIX SYSTEMS, INC.,

as the Lessee,

and

SELCO SERVICE CORPORATION

as the Lessor.

 

 

Lease Financing of Various Properties

 

 

 

This Lease is subject to a lien in favor of the Lenders created pursuant to the
Loan Agreement. This Lease has been executed in several counterparts. To the
extent, if any, that this Lease constitutes chattel paper (as such term is
defined in the Uniform Commercial Code as in effect in any applicable
jurisdiction), no lien on this Lease may be created through the transfer or
possession of any counterpart other than the original counterpart containing the
receipt therefor executed by the Administrative Agent, on or following the
signature page hereof.

This counterpart is [not] the original counterpart.

STATE OF FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT REQUIRED BY LAW HAS BEEN
PAID ON THE MORTGAGE DEED SECURITY AGREEMENT, FIXTURE FILING AND LEASE
SUPPLEMENT NO. 1 BY CITRIX SYSTEMS, INC. TO SELCO SERVICE CORPORATION DATED
APRIL 23, 2002, RECORDED IN THE PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA.



--------------------------------------------------------------------------------

MASTER LEASE

THIS DOCUMENT SECURES FUTURE ADVANCES

THIS MASTER LEASE (this “Lease”), dated as of April 23, 2002, between CITRIX
SYSTEMS, INC., a Delaware corporation, as Lessee (together with its permitted
successors and assigns, the “Lessee”), and SELCO SERVICE CORPORATION, an Ohio
corporation, as Lessor (in such capacity, the “Lessor”).

W I T N E S S E T H:

WHEREAS, pursuant to the Participation Agreement dated as of the date hereof (as
amended, modified, restated or supplemented from time to time, the
“Participation Agreement”), among the Lessee, Citrix Capital Corp., as
Guarantor, the Lessor, the Lenders described therein, Key Corporate Capital
Inc., as Administrative Agent, and the other parties named therein, the Lessor
has agreed to acquire title to certain Properties and the Lenders and the Lessor
have agreed to finance such acquisition;

WHEREAS, the Lessor desires to lease to the Lessee, and the Lessee desires to
lease from the Lessor, such Properties; and

WHEREAS, such Properties will be subject to the terms of this Lease.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Definitions; Interpretation.

Capitalized terms used but not otherwise defined in this Lease have the
respective meanings specified in Appendix A to the Participation Agreement, and
the rules of interpretation set forth in such Appendix A shall apply to this
Lease.



--------------------------------------------------------------------------------

ARTICLE II

LEASE

SECTION 2.1. Acceptance and Lease of the Properties. Subject to the conditions
set forth in the Participation Agreement, including without limitation the
satisfaction or waiver of the conditions set forth in Article VI thereof, the
Lessor hereby covenants and agrees to acquire each Property. Subject to the
terms and conditions contained in this Lease, the Lessor agrees that it shall,
commencing on the first day of the Basic Term with respect to a Property, demise
and lease to the Lessee hereunder and under the Lease Supplements for the Basic
Term the Lessor’s interest in such Property, and the Lessee hereby agrees,
expressly for the direct benefit of the Lessor, to lease from the Lessor for the
Basic Term, the Lessor’s interest in such Property.

SECTION 2.2. Acceptance Procedure. The Lessee hereby agrees that the Lessor’s
acquisition of each title to each Property shall, without further act,
constitute the acceptance by the Lessee of each Property for all purposes of
this Lease and the other Operative Documents on the terms set forth herein and
therein, and that each Property, shall be deemed to be included in the leasehold
estate of this Lease and shall be subject to the terms and conditions of this
Lease as of the first day of the Basic Term therefore. Each Property shall be
made subject to this Lease pursuant to a Lease Supplement in substantially the
form of Exhibit I hereto with such changes as are appropriate under Applicable
Law for the jurisdiction in which such Property is located.

SECTION 2.3. Basic Term. The Basic Term (the “Basic Term”) of this Lease with
respect to each Property shall begin on the Closing Date therefore and shall end
on the Expiration Date.

SECTION 2.4. Title. Each Property is leased to the Lessee without any
representation or warranty, express or implied, by the Lessor and subject to the
rights of parties in possession, the existing state of title (including, without
limitation, all Liens other than Lessor Liens or any Liens arising in respect of
the Security Documents) and all Applicable Law. The Lessee shall in no event
have any recourse against the Lessor for any defect in or exception to title to
any Property other than resulting from Lessor Liens or any Liens arising in
respect of the Security Documents.

ARTICLE III

PAYMENT OF RENT

SECTION 3.1. Rent. (a) (a) During the Basic Term for each Property, the Lessee
shall pay Basic Rent for such Property to the Administrative Agent, for the
benefit of the Lessor, on each Basic Rent Payment Date, on the date required
under Section 20.1(k) in connection with the Lessee’s exercise of the
Remarketing Option and on any date on which this Lease shall terminate with
respect to such Property. The Lessor shall provide the Lessee with a telephonic
(facsimile) or electronic invoice with respect to the amount of Basic Rent due
on any applicable Basic Rent Payment Date; provided, however,

 

2



--------------------------------------------------------------------------------

that: (i) the Lessor shall have no liability to the Lessee if it fails to
provide any invoice, (ii) the failure to provide any invoice shall not affect
the rights of the Lessor hereunder in any manner whatsoever and (iii) the
failure to provide any invoice shall not extend the due date of any payment of
Basic Rent.

(b) The Lessee’s inability or failure to take possession of all or any portion
of the Property upon the Closing Date shall not delay or otherwise affect the
Lessee’s obligation to pay Rent for such Property in accordance with the terms
of this Lease.

SECTION 3.2. Payment of Rent. Rent shall be paid absolutely net to the
Administrative Agent entitled thereto, so that this Lease shall yield to such
Person the full amount thereof, without setoff, deduction or reduction.

SECTION 3.3. Supplemental Rent. The Lessee shall pay to the Lessor or any other
Person entitled thereto any and all Supplemental Rent promptly as the same shall
become due and payable, and if the Lessee fails to pay any Supplemental Rent,
the Lessor and such other Persons shall have all rights, powers and remedies
provided for herein or by law or equity or otherwise. Subject to the exception
set forth in Section 3.1(a) above, the Lessee shall pay to the Lessor, as
Supplemental Rent, among other things, on demand, to the extent permitted by
Applicable Law, interest at the applicable Overdue Rate on any installment of
Basic Rent not paid when due for the period for which the same shall be overdue
and on any payment of Supplemental Rent not paid when due or demanded by the
Lessor for the period from the due date or the date of any such demand, as the
case may be, until the same shall be paid. The expiration or other termination
of the Lessee’s obligations to pay Basic Rent hereunder shall not limit or
modify the obligations of the Lessee with respect to Supplemental Rent. Unless
expressly provided otherwise in this Lease, in the event of any failure on the
part of the Lessee to pay and discharge any Supplemental Rent as and when due,
the Lessee shall also promptly pay and discharge any fine, penalty, interest or
cost which may be assessed or added under any agreement to which Lessee is a
party or which is authorized in writing by the Lessee with a third party for
nonpayment or late payment of such Supplemental Rent, all of which shall also
constitute Supplemental Rent.

SECTION 3.4. Method of Payment. Each payment of Rent payable by the Lessee under
this Lease or any other Operative Document shall be made by the Lessee to the
Payment Account maintained by the Administrative Agent as assignee of the Lessor
under the Assignment of Lease and Rent (or, if all Loans and all other amounts
owing to the Lenders under the Operative Documents have been paid in full and
all Commitments of the Lenders have been permanently terminated, to the Lessor)
prior to 1:00 p.m., New York City time, to the account specified by the
Administrative Agent in immediately available funds on the date when such
payment shall be due. Payments received after 1:00 p.m., New York City time, on
the date due shall for the purpose of Section 16.1 hereof be deemed received on
such day; provided, however, that for the purposes of the second sentence of
Section 3.3 hereof, such payments shall be deemed received on the next
succeeding Business Day and, unless the Lenders and the Lessor, as applicable,
are able to invest or employ such funds on the date received, subject to
interest at the Overdue Rate as provided in such Section 3.3.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

QUIET ENJOYMENT; RIGHT TO INSPECT

SECTION 4.1. Quiet Enjoyment. Subject to Sections 2.4 and 4.2, and subject to
the rights of the Lessor contained in Article XV and the other terms of the
Operative Documents to which the Lessee is a party, the Lessee shall peaceably
and quietly have, hold and enjoy each Property for its Basic Term, free of any
claim or other action by the Lessor or anyone claiming by, through or under the
Lessor (other than the Lessee) with respect to any matters arising from and
after the Closing Date for such Property. Such right of quiet enjoyment is
independent of, and shall not affect the Lessor’s rights otherwise to initiate
legal action to enforce the obligations of the Lessee under this Lease. If any
Lessor Lien interferes with Lessee’s use or operation of the Properties, Lessor
shall promptly remove or modify the applicable Lessor Lien as necessary to
remove such interferences, and any failure by Lessor to do so shall render
Lessor liable to Lessee for any monetary damage proximately caused thereby.

SECTION 4.2. Right to Inspect. During the Basic Term, the Lessee shall upon
reasonable notice from the Lessor, permit the Lessor and its authorized
representatives, agents and permitees (each an “Inspecting Party”) to inspect
each Property during normal business hours at such Inspecting Party’s expense,
provided that such inspections shall not unreasonably interfere with the
Lessee’s business operations at the Property and shall be subject to Lessee’s
reasonable security and health and safety requirements and policies. So long as
no Event of Default has occurred and is continuing, the Inspecting Party shall
give Lessee in five (5) Business Days advance written notice before entering
upon any Property for an inspection thereof. Each Inspecting Party shall hold in
confidence any trade secrets of the Lessee obtained in the course of any
inspection and, at the request of the Lessee, shall execute commercially
reasonable confidentiality agreements with respect thereto.

ARTICLE V

NET LEASE, ETC.

SECTION 5.1. Net Lease. This Lease shall constitute a net lease. Any present or
future law to the contrary notwithstanding, this Lease shall not terminate, nor
shall the Lessee be entitled to any abatement, suspension, deferment, reduction,
setoff, counterclaim, or defense with respect to the Rent, nor shall the
obligations of the Lessee hereunder be affected (except as expressly herein
permitted and by performance of the obligations in connection therewith) by
reason of: (i) any defect in the condition, merchantability, design,
construction, quality or fitness for use of any Property or any part thereof, or
the failure of any Property to comply with all Applicable Law, including any
inability to occupy or use the Property or any part thereof by reason of such
non-compliance; (ii) any damage to, removal, abandonment, salvage, loss,
contamination of or Release from, scrapping or destruction of or any requisition
or taking of any Property or any part thereof, (iii) any restriction, prevention
or curtailment of or interference with the construction on or any use of any
Property or any part thereof including eviction; (iv) any defect in title to or
rights to any Property or any Lien on such title or rights or on any Property
(other than Permitted Liens); (v) any change, waiver, extension, indulgence or
other action or omission or breach in respect of any

 

4



--------------------------------------------------------------------------------

obligation or liability of or by the Administrative Agent or any Participant;
(vi) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceedings relating to any Obligor, any
Participant or any other Person, or any action taken with respect to this Lease
by any trustee or receiver of any Obligor, any Participant or any other Person,
or by any court, in any such proceeding; (vii) any claim that the Lessee has or
might have against any Person, including without limitation any Participant or
any vendor, manufacturer, contractor of or for any Property; (viii) any failure
on the part of the Lessor or any other Lessor to perform or comply with any of
the terms of this Lease (other than performance by the Lessor of its obligations
set forth in Section 2.1 hereof), of any other Operative Document or of any
other agreement; (ix) any invalidity or unenforceability or illegality or
disaffirmance of this Lease against or by the Lessee or any provision hereof or
any of the other Operative Documents or any provision of any thereof, (x) the
impossibility or illegality of performance by the Lessee, the Lessor or both;
(xi) any action by any court, administrative agency or other Governmental
Authority; or (xii) any other cause or circumstances whether similar or
dissimilar to the foregoing and whether or not the Lessee shall have notice or
knowledge of any of the foregoing; and any provisions of Applicable Law which
are contrary to the foregoing are hereby waived to the fullest extent permitted
by law. The Lessee’s agreement in the preceding sentence shall not affect any
claim, or right (other than the right to offset Basic Rent) the Lessee may have
against the Lessor or any Participant pursuant to the Operative Documents or
otherwise. The parties intend that the obligations of the Lessee hereunder shall
be covenants and agreements that are separate and independent from any
obligations of the Lessor hereunder or under any other Operative Documents and
the obligations of the Lessee shall continue unaffected unless such obligations
shall have been modified or terminated in accordance with an express provision
of this Lease.

SECTION 5.2. No Termination or Abatement. The Lessee shall remain obligated
under this Lease in accordance with its terms and shall not take any action to
terminate, rescind or avoid this Lease (except as provided herein),
notwithstanding any action for bankruptcy, insolvency, reorganization,
liquidation, dissolution, or other proceeding affecting the Lessor or any
Participant, or any action with respect to this Lease which may be taken by any
trustee, receiver or liquidation of the Lessor or any Participant or by any
court with respect to the Lessor or any Participant. The Lessee hereby waives
all right to terminate or surrender this Lease (except as provided herein) or
except as a consequence of a reduction in the Lease Balance as a result of
Casualty or Condemnation proceeds pursuant to the terms of Section 14.1(a) of
this Lease, or as a result of a purchase of any or all of the Properties
pursuant to Section 18.1 of this Lease, to avail itself of any abatement,
suspension, deferment, reduction, setoff, counterclaim or defense with respect
to the Lease Balance. The Lessee shall remain obligated under this Lease in
accordance with its terms and the Lessee hereby waives to the fullest extent
permitted by law any and all rights now or hereafter conferred by statute or
otherwise to modify or to avoid strict compliance with its obligations under
this Lease and the Operative Documents. Notwithstanding any such statute or
otherwise, the Lessee shall be bound by all of the terms and conditions
contained in this Lease.

 

5



--------------------------------------------------------------------------------

ARTICLE VI

ASSIGNMENT AND SUBLEASING BY LESSEE

SECTION 6.1. General. THE LESSEE SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH PARTICIPANT, TRANSFER, ASSIGN OR ENCUMBER THIS
LEASE OR ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER OR SUBLEASE ANY PROPERTY OR
ANY PART THEREOF EXCEPT AS PERMITTED BY SECTION 6.2 OR 6.3, AND ANY SUCH
TRANSFER, ASSIGNMENT, ENCUMBRANCE OR SUBLEASE THAT IS NOT SO PERMITTED SHALL BE
NULL AND VOID. ALL OF THE LEASES OF THE PROPERTY LISTED ON SCHEDULE IV TO THE
PARTICIPATION AGREEMENT, ARE SUBORDINATE TO THIS LEASE AS SUBLEASES OF THE
LESSEE’S INTEREST IN THE PROPERTY, AND LESSOR HEREBY CONSENTS TO SUCH SUBLEASES
AS PERMITTED SUBLEASES OF THE PROPERTY.

SECTION 6.2. Subletting. After the Closing Date for any Property, the Lessee may
sublease such Property or any portion thereof to any Person; provided, however,
that: (a) no such sublease or other relinquishment of possession of any Property
shall in any way discharge or diminish any of the obligations of the Lessee to
the Lessor and the other Participants under this Lease and the other Operative
Documents and the Lessee shall remain directly and primarily liable under this
Lease and the other Operative Documents to which it is a party; (b) each
sublease of any Property shall expressly be made subject to and subordinated to
this Lease and to the rights of the Lessor hereunder; (c) such sublease shall
expressly provide for the immediate surrender of the applicable Property to the
Lessor after notice from the Lessor to such sublessee of the occurrence of a
Lease Event of Default and a request for such surrender; and (d) such sublease
shall expressly provide for automatic termination at or prior to the earlier of
(i) the Expiration Date and (ii) the termination of this Lease pursuant to a
Lease Event of Default unless the Lessee shall have exercised its Purchase
Option and purchased the Property pursuant to Section 18.1. On the Closing Date
for certain Properties, such Properties may be subject to existing subleases the
terms of which may extend beyond the Expiration Date. The Lessee shall, prior to
the Closing Date for any such Property, fully disclose the existence of such
subleases to each Participant, provide true and correct copies of such subleases
to the Lessor and Administrative Agent and represent that such subleases are on
reasonable commercial terms. The Lessee shall collaterally assign all such
subleases to the Lessor and shall use reasonable commercial efforts to obtain
from each such sublessee agreements to subordinate such sublease to this Lease.

SECTION 6.3. Permitted Transfers. Notwithstanding the foregoing provisions of
Section 6.1, Lessee may, without the necessity of obtaining the consent of
Lessor, assign this Lease or sublease the Property (or a part thereof) to any
person, firm or corporation (hereinafter a “Permitted Transferee”): (i) that is
owned by or controlled by the Lessee, or (ii) that is owned either directly or
indirectly by or is controlled by the principal shareholder or shareholders of
Lessee (or if Lessee becomes a limited liability company or partnership by its
members or partners), or (iii) that arises in connection with a spin off of the
division or business of Lessee located at the Property to the shareholders of
Lessee or its parent, or (iv) that has acquired all or

 

6



--------------------------------------------------------------------------------

substantially all of the assets or business of Lessee at the Property, or its
shares, or membership or partnership interests, whether by purchase or merger;
provided in each case that the following conditions are met: (a) a Lease Event
of Default shall not have occurred and be continuing at the time of the
assignment or transfer; (b) Guarantor shall expressly agree in writing to
guarantee the obligations of the Permitted Transferee under the Operative
Documents on the same terms and conditions as contained in the Guaranty, such
agreement shall be in form and substance satisfactory to the Lessor; (c) if the
transfer is by assignment, the Permitted Transferee shall furnish to Lessor
prior to the effective date of the assignment a written instrument reasonably
satisfactory to Lessor in which assignee agrees to assume and be bound by all
the conditions, obligations and agreements of Lessee contained in this Lease and
the other Operative Documents, together with opinions of counsel in form and
substance reasonably satisfactory to the Lessor and Administrative Agent; and
(d) the use or uses of any Person to whom this Lease is transferred to shall be
such that they do not impair the value or utility of the Properties. The Lessee
shall notify the Lessor promptly, and in any event not less than thirty
(30) days prior to the date of any such proposed permitted transfer, and shall
provide the Lessor and the Lenders with the terms of such permitted transfer.

ARTICLE VII

LESSEE ACKNOWLEDGMENTS

SECTION 7.1. Condition of the Property. THE LESSEE ACKNOWLEDGES AND AGREES THAT
IT IS LEASING EACH PROPERTY “AS IS” WITHOUT REPRESENTATION, WARRANTY OR COVENANT
(EXPRESS OR IMPLIED) BY THE ADMINISTRATIVE AGENT OR ANY ARTICIPANT AND IN EACH
CASE SUBJECT TO (A) THE EXISTING STATE OF TITLE (EXCLUDING LESSOR LIENS AND
LIENS ARISING UNDER THE SECURITY DOCUMENT), (B) THE RIGHTS OF ANY PARTIES IN
POSSESSION THEREOF, (C) ANY STATE OF FACTS WHICH AN ACCURATE SURVEY OR PHYSICAL
INSPECTION MIGHT SHOW, AND (D) VIOLATIONS OF APPLICABLE LAW WHICH MAY EXIST ON
THE DATE HEREOF OR ON THE ACQUISITION DATE. NEITHER THE ADMINISTRATIVE AGENT NOR
ANY PARTICIPANT HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION,
WARRANTY OR COVENANT (EXPRESS OR IMPLIED) OR SHALL BE DEEMED TO HAVE ANY
LIABILITY WHATSOEVER AS TO THE TITLE (OTHER THAN FOR LESSOR LIENS ATTRIBUTABLE
TO THE ADMINISTRATIVE AGENT OR SUCH PARTICIPANT, AS THE CASE MAY BE AND LIENS
ARISING UNDER THE SECURITY DOCUMENTS, VALUE, HABITABILITY, USE, CONDITION,
DESIGN, OPERATION, OR FITNESS FOR USE OF THE PROPERTY (OR ANY PART THEREOF), OR
ANY OTHER REPRESENTATION, WARRANTY OR COVENANT (EXCEPT SECTION 4.1 HEREOF)
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO EACH PROPERTY (OR ANY PART
THEREOF) AND NEITHER THE LESSOR NOR ANY OTHER PARTICIPANT SHALL BE LIABLE FOR
ANY LATENT, HIDDEN, OR PATENT DEFECT THEREIN (OTHER THAN FOR LESSOR LIENS
ATTRIBUTABLE TO THE LESSOR OR SUCH OTHER PARTICIPANT AND LIENS ARISING UNDER THE
SECURITY DOCUMENTS)

 

7



--------------------------------------------------------------------------------

OR THE FAILURE OF THE PROPERTY, OR ANY PART THEREOF, TO COMPLY WITH ANY
APPLICABLE LAW.

SECTION 7.2. Risk of Loss. Subject to the terms of Section 14.1 of this Lease,
during the Basic Term with respect to any Property the risk of loss of or
decrease in the enjoyment and beneficial use of such Property as a result of the
damage or destruction thereof by fire, the elements, casualties, thefts, riots,
wars or otherwise is assumed by the Lessee, and except for loss or damages
arising from the gross negligence or willful misconduct of, or breach of this
Lease by the Lessor, the Administrative Agent, any Participant or their
respective agents, employees or contractors, neither the Lessor, the
Administrative Agent nor any Participant shall in any event be answerable or
accountable to Lessee therefor.

SECTION 7.3. No Obligation of Lessor to Repair, etc. The Lessor shall under no
circumstances be required to build any improvements on any Property, make any
repairs, replacements, alterations or renewals of any nature or description to
any Property, make any expenditure whatsoever in connection with this Lease
(other than for Advances made in accordance with and pursuant to the terms of
the Participation Agreement) or maintain any Property in any way. The Lessee
waives any right to (i) require the Lessor to maintain, repair, or rebuild all
or any part of any Property or (ii) make repairs at the expense of the Lessor
pursuant to any Applicable Law, Insurance Requirement, contract, agreement, or
covenant, condition or restriction in effect at any time during the Basic Term.

SECTION 7.4. No Liability of Participants, etc. Nothing contained in this Lease
shall be construed as constituting the consent or request of the Lessor or any
other Participant, expressed or implied, to or for the performance by any
contractor, mechanic, laborer, materialman, supplier or vendor of any labor or
services or for the furnishing of any materials for any construction,
alteration, addition, repair or demolition of or to any Property or any part
thereof. NOTICE IS HEREBY GIVEN THAT NEITHER THE LESSOR, THE ADMINISTRATIVE
AGENT NOR ANY PARTICIPANT IS OR SHALL BE LIABLE FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED OR TO BE FURNISHED TO THE LESSEE OR TO ANYONE HOLDING ANY
INTEREST IN ANY PROPERTY OR ANY PART THEREOF THROUGH OR UNDER THE LESSEE AND
THAT NO MECHANIC’S OR OTHER LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS
SHALL ATTACH TO OR AFFECT THE INTEREST OF THE LESSOR OR ANY LENDER IN AND TO ANY
PROPERTY.

ARTICLE VIII

POSSESSION AND USE OF EACH PROPERTY, ETC.

SECTION 8.1. Utility Charges. The Lessee shall pay or cause to be paid all
charges for electricity, power, gas, oil, water, telephone, sanitary sewer
service and all other rents and utilities used in or on each Property during the
Basic Term. The Lessee shall be entitled to receive any credit or refund with
respect to any utility charge paid by the Lessee and the amount of any credit or
refund received by the Lessor on account of any utility charges paid by the
Lessee, net of the costs and expenses reasonably incurred by the Lessor in
obtaining such credit or refund, shall be promptly paid over to the Lessee.

 

8



--------------------------------------------------------------------------------

SECTION 8.2. Possession, Use and Operation of each Property. Each Property shall
be used, operated and maintained in a manner consistent with this Lease and the
standards applied by the Lessee for other facilities similar to the Property
owned or leased by Affiliates of the Lessee and consistent with the use
assumptions set forth in the Appraisal for such Property. The Lessee shall pay,
or cause to be paid, all charges and costs required in connection with the use
of each Property as contemplated by this Lease. The Lessee shall not commit or
permit any waste or abandonment of any Property or any part thereof.

SECTION 8.3. Compliance with Applicable Laws and Insurance Requirements;
Necessary Permits, etc. Subject to the terms of Article XII relating to
permitted contests, the Lessee, at its sole cost and expense, shall:

(a) comply in all material respects with: (i) all Applicable Law (including all
Environmental Laws) and (ii) all applicable Insurance Requirements relating to
the Property, including the use, construction, operation, maintenance, repair
and restoration thereof and the remarketing thereof pursuant to Article XX,
whether or not compliance therewith shall require structural or extraordinary
changes in such Property or interfere with the use and enjoyment of such
Property, and

(b) procure, maintain and comply in all material respects with all Necessary
Permits, and notify the Lessor within ten (10) days of a senior officer of the
Lessee having knowledge of any actual or pending termination or revocation of
any Necessary Permit.

Notwithstanding the preceding sentence, the Lessee shall be deemed to be in
compliance with all Environmental Laws for purposes of this Lease,
notwithstanding any Environmental Violations, if the severity of such
Environmental Violations is less than the Federal, State or Local standards
requiring remediation or removal or, if such standards are exceeded, remediation
or removal is proceeding in accordance with all applicable Hazardous Materials
Laws and will be completed no later than the Expiration Date.

SECTION 8.4. Lessee’s Right to Enforce Warranties.

(a) So long as no Lease Event of Default has occurred that is continuing (unless
the enforcement of any such warranty or claim is necessary to cure, in whole or
in part, any such Lease Event of Default), the Lessor agrees to authorize the
Lessee (directly or through agents) at the Lessee’s expense to assert during the
Basic Term, all of the Lessor’s rights (if any) under any applicable warranty
and any other claim that the Lessor, or the Lessee may have against any dealer,
vendor, manufacturer, contractor or subcontractor or the previous Property owner
with respect to any Property.

(b) So long as no Lease Event of Default has occurred that is continuing (unless
the enforcement of any such warranty or claim is necessary to cure, in whole or
in part, any such Lease Event of Default), the Lessor agrees, at the Lessee’s
expense, to cooperate with the Lessee and take all other action necessary as
specifically requested by the Lessee to enable the Lessee to enforce all of
Lessee’s rights (if any) under this Section 8.4, such rights of enforcement to
be exclusive to the Lessee. During the Basic Term (except during the continuance
of a Lease Event of Default), the Lessor will not amend, modify or

 

9



--------------------------------------------------------------------------------

waive, or take any action under, any applicable warranty and any other claim
that the Lessee may have under this Section 8.4 without the Lessee’s prior
written consent. The Lessee agrees at its expense to diligently assert all of
its rights under such warranties and any other claims that the Lessee may have
against such vendor, manufacture, contractor or subcontractor or the previous
Property owner with respect to any Property or any portion thereof.

ARTICLE IX

MAINTENANCE AND REPAIR; REPLACEMENT OF PARTS

SECTION 9.1. Maintenance and Repair. (a) Subject to the provisions of Article
XIV, the Lessee, at its sole cost and expense, shall maintain each Property in
good condition (ordinary wear and tear excepted) and make all necessary repairs
thereto, of every kind and nature whatsoever, whether interior or exterior,
ordinary or extraordinary, structural or nonstructural or foreseen or
unforeseen, in each case as required by all Applicable Law and Insurance
Requirements and in no event less than prudent industry standards for property
similar to such Property and the standards applied by the Lessee in the
operation and maintenance of facilities similar to such Property owned or leased
by Affiliates of the Lessee.

(b) Additional maintenance and return requirements with respect to a Property
may be set forth in the Lease Supplement relating thereto.

ARTICLE X

MODIFICATIONS, ETC.

SECTION 10.1. Modifications, Substitutions and Replacements. During the Basic
Term, the Lessee, at its sole cost and expense, may at any time and from time to
time make alterations, renovations, improvements and additions to any Property
or any part thereof (collectively, “Modifications”); provided, however, that:

(a) except for any Modification required to be made pursuant to any Applicable
Law or Insurance Requirements (a “Required Modification”), no Modification shall
cause the Fair Market Sales Value of such Property, determined as a whole after
the completion of such Modifications, to be below the then current Lease Balance
for such Property;

(b) such Modifications shall be (and shall be done in a manner) consistent in
all respects with the Plans and Specifications for applicable Property;

(c) such Modifications shall comply with Articles VIII and IX.; and

(d) promptly after the completion of any Modification which cost in excess of
$2,500,000 to complete, the Lessee shall give written notice thereof, together
with a description of the Modification, to the Lessor and the Administrative
Agent.

 

10



--------------------------------------------------------------------------------

All Modifications shall remain part of the applicable Property and title thereto
shall immediately vest in the Lessor; provided, however, that Modifications that
(x) are not Required Modifications, (y) were not financed by the Participants
and (z) can be removed without causing (A) material damage to the Property, or
(B) cause a diminution in the Fair Market Sales Value of such Property
determined as a whole after the completion of such Modifications, below the then
current Lease Balance for such Property shall be the property of the Lessee, any
sublessee, or other third party and may be removed by the Lessee, any sublessee,
or third party during the Basic Term and up to thirty (30) days after the
expiration or earlier termination of this Lease and shall not be subject to this
Lease. The Lessee may place upon each Property any trade fixtures, machinery,
equipment, inventory or other property belonging to the Lessee, such sublessees
or third parties and may remove the same subject to the limitation of
Section 11.2; provided, further, however, that the Lessee shall keep and
maintain at the Property and shall not remove from the Property any equipment or
parts financed or otherwise paid for by the Participants pursuant to the
Participation Agreement.

ARTICLE XI

DISCHARGE OF LIENS;

CONDITION UPON RETURN

SECTION 11.1. Lessee’s Obligation to Discharge Liens. The Lessee agrees that
except as otherwise provided herein and subject to the terms of Article XII
relating to permitted contests, the Lessee shall not directly or indirectly
create or allow to remain, and shall promptly discharge at its sole cost and
expense, any Lien (other than any Permitted Lien), defect, attachment, levy,
title retention agreement or claim upon any Property or any Lien, attachment,
levy or claim with respect to the Rent or with respect to any amounts held by
any Participant pursuant to the Operative Documents, other than Permitted Liens
and Liens on trade fixtures (unless attached to or incorporated in the Property
as a fixture), machinery, equipment, inventory, accounts (as defined in the UCC)
general intangibles and other personal property belonging to Lessee, any
sublessees or third parties to the extent such property is not financed or
otherwise paid for by the Participants pursuant to the Participation Agreement.

SECTION 11.2. Condition upon Return to Lessor. The Lessee shall, upon the
expiration or earlier termination of this Lease (other than as a result of the
Lessee’s purchase of the Property from the Lessor as provided herein), vacate
and surrender each Property to the Lessor in its then-current, “AS IS”
condition, without any express or implied warranty subject to the Lessee’s
obligations under Sections 8.3, Article IX, 10.1, 11.1, 14.1, 14.2 and Article
XX. Title to all improvements, furnishings, furniture, fixtures and any personal
property of the Lessee which were not funded by the Lessor and the Lenders
pursuant to the Participation Agreement, located on or about any Property
whether or not affixed to the realty, shall, subject to the following sentence,
be and remain the property of the Lessee throughout the Basic Term, and at any
time during the Basic Term and within thirty (30) days following the expiration
or earlier termination of this Lease, may be removed by the Lessee or, at the
Lessee’s election surrendered with the Property, in which event title to such
surrendered property shall, if the Lessor so elects, be deemed transferred to
the Lessor. Notwithstanding the foregoing, Lessee shall not remove any fixture
constituting part of any Property which is required by Applicable Law or which
cannot be removed without causing (y)

 

11



--------------------------------------------------------------------------------

damage to the Property which is not promptly repaired by the Lessee or (z) any
diminution to the Fair Market Sales Value or remaining useful life of the
applicable Property.

ARTICLE XII

PERMITTED CONTESTS;

GRANTS AND RELEASES OF EASEMENTS;

WARRANTY OF TITLE

SECTION 12.1. Permitted Contests in Respect of Applicable Law Other Than
Impositions. Except to the extent otherwise provided in Section 13.5(b) of the
Participation Agreement regarding Taxes and other Impositions, if, to the extent
and for so long as (a) a test, challenge, appeal or proceeding for review of any
Applicable Law relating to any Property shall be prosecuted diligently and in
good faith in appropriate proceedings by the Lessee or (b) compliance with such
Applicable Law shall have been excused or exempted by a valid nonconforming use,
variance permit, waiver, extension or forbearance, the Lessee shall not be
required to comply with such Applicable Law but only if and so long as any such
test, challenge, appeal, proceeding, waiver, extension, forbearance or
noncompliance shall not, in the reasonable opinion of the Lessor and the
Administrative Agent, involve (A) any risk of criminal liability being imposed
on the Lessor, any Participant or the Administrative Agent or (B) any risk of
(1) foreclosure, forfeiture or loss of such Property, or a diminution of the
Fair Market Sales Value of such Property, or (2) the nonpayment of Rent or
(C) any risk of (1) the sale of, or the creation of any Lien (other than a
Permitted Lien) on, any part of such Property, (2) civil liability being imposed
on the Lessor, any Participant, the Administrative Agent or such Property, or
(3) enjoinment of, or interference with, the use, possession or disposition of
such Property in manner which would cause a diminution in the Fair Market Sales
Value of such Property. The Lessor, at the Lessee’s sole cost and expense, shall
execute and deliver to the Lessee such authorizations and other documents as may
reasonably be required in connection with any such permitted contest.

The Lessor will not be required to join in any proceedings pursuant to this
Section 12.1 unless a provision of any Applicable Law requires that such
proceedings be brought by or in the name of the Lessor; and in that event the
Lessor will join in the proceedings or permit them or any part thereof to be
brought in its name if and so long as (i) the Lessee has not elected the
Remarketing Option and (ii) the Lessee pays all related expenses and indemnities
of the Administrative Agent and the Participants with respect to such
proceedings.

SECTION 12.2. Grants and Releases of Easements; Lessor’s Waivers. Provided that
no Lease Event of Default shall have occurred and be continuing, from time to
time upon request of the Lessee and subject to the Lessee’s prompt reimbursement
of the Lessor’s costs and expenses, the Lessor (as holder of record title in the
applicable Property) shall execute such documents reasonably satisfactory in
form (which have been prepared at Lessee’s expense) to effect any of the actions
set forth in clauses (a), (b), (c), (d), (e) and (f) of the following sentence,
if in the Lessee’s reasonable and good faith opinion such action by the Lessor
is necessary or appropriate to effect such intended actions. Provided that no
Lease Event of Default shall have

 

12



--------------------------------------------------------------------------------

occurred and be continuing and subject to the provisions of Articles VII, IX and
X and Section 8.3, the Lessor hereby consents in each instance to the following
actions by the Lessee as the Lessor’s agent, and the Lessor hereby appoints the
Lessee as the Lessor’s attorney-in-fact, with full authority in the place and
stead of the Lessor to take such action or actions from time to time during the
Basic Term, but at the Lessee’s sole cost and expense: (a) the granting of
easements, licenses, rights-of-way and other rights and privileges in the nature
of easements reasonably necessary or desirable for the use, repair, or
maintenance of any Property as herein provided or that do not adversely affect
the Fair Market Sales Value of such Property; (b) the release of existing
easements or other rights in the nature of easements which are for the benefit
of any Property; (c) the dedication or transfer of unimproved portions of any
Property for road, highway or other public or common purposes; (d) the execution
of amendments to any existing covenants and restrictions; (e) the filing and
processing of any and all permit applications, authorizations, entitlements,
agreements with any government or regulatory agency or amendments thereof, or
other documents reasonably required or beneficial for construction or
Modification of the Improvements, or amendments to Permitted Liens or
governmental permits or approvals affecting any Property; and (f) the execution,
processing and filing of tract or parcel maps (and certificates of compliance
for any lot line adjustments) subdividing the Land into lots or parcels or
reconfiguring existing lots or parcels; provided, however, that in each case
(i) such grant, release, dedication, transfer or amendment does not adversely
affect the Fair Market Sales Value of the applicable Property, (ii) such grant,
release, dedication, transfer or amendment that in the Lessee’s judgment is
reasonably necessary or beneficial in connection with the use, maintenance,
alteration or improvement of the applicable Property, (iii) such grant, release,
dedication, transfer or amendment will not cause applicable Property or any
portion thereof to fail to comply with the provisions of this Lease or any other
Operative Documents and all Applicable Law (including, without limitation, all
applicable zoning, planning, building and subdivision ordinances, all applicable
restrictive covenants and all applicable architectural approval requirements);
(iv) any and all governmental consents or approvals required prior to such
grant, release, dedication, transfer, annexation or amendment have been
obtained, and any and all filings required prior to such action have been made;
(v) the Lessee shall remain obligated under this Lease and under any instrument
executed by the Lessee consenting to the assignment of the Lessor’s interests in
this Lease as security for indebtedness, in each such case in accordance with
their terms, substantially as though such grant, release, dedication, transfer
or amendment had not been effected and (vi) the Lessee shall pay and perform any
obligations of the Lessor under such grant, release, dedication, transfer or
amendment. The Lessor acknowledges the Lessee’s right to finance and to secure
under the Uniform Commercial Code, inventory, furnishings, furniture, equipment,
machinery, leasehold improvements and other personal property located at each
Property, and the Lessor agrees to execute Lessor waiver forms and release of
Lessor Liens in favor of any purchase money seller, lessor or lender which has
financed or may finance in the future such items. Without limiting the
effectiveness of the foregoing, provided that no Lease Event of Default shall
have occurred and be continuing, the Lessor shall, upon the request of the
Lessee, and at the Lessee’s sole cost and expense, execute and deliver any
instruments necessary or appropriate to confirm any such grant, release,
dedication, transfer, annexation or amendment to any Person permitted under this
Section 12.2 including landlord waivers with respect to any of the foregoing.

 

13



--------------------------------------------------------------------------------

ARTICLE XIII

INSURANCE

********************************************************************************

********************************************************************************

********************************************************************************

********************************************************************************

(three pages of confidential information omitted pursuant to the request for

confidential treatment)

 

14



--------------------------------------------------------------------------------

ARTICLE XIV

CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

SECTION 14.1. Casualty and Condemnation.

(a) Subject to the provisions of this Article XIV, if all or a portion of any
Property is damaged or destroyed in whole or in part by a Casualty or if the
use, access, occupancy, easement rights or title to any Property or any part
thereof, is the subject of a Condemnation, or title to any Property is found to
be defective then

(i) in the case of a Casualty affecting any Property that is not an Event of
Loss, any insurance proceeds payable with respect to such Casualty shall be paid
directly to the Lessee (or if received by the Lessor, shall be paid over to the
Lessee) for the sole purpose of reconstruction, refurbishment and repair of the

 

17



--------------------------------------------------------------------------------

Property; provided, however, that in the event that either (x) such
reconstruction, refurbishment or repair cannot be completed prior to the end of
the Basic Term or (y) the Lessee shall elect not to use such proceeds for the
reconstruction, refurbishment or repair of the applicable Property, then all
such insurance proceeds payable with respect to such Casualty shall be paid to
the Lessor to be applied towards the payment of the Lease Balance in accordance
with Section 7.6 of the Participation Agreement,

(ii) in the case of a Condemnation of any part of any Property that is not an
Event of Loss, any ward or compensation relating thereto shall be paid directly
to the Lessee (or if received by the Lessor, shall be paid over to the Lessee)
for the sole purpose of restoration of the Property; provided, however, that if
such restoration cannot be completed prior to the end of the Basic Term, then
such award or compensation shall be paid to the Lessor to be applied in the
Lessor’s and the Participants’ reasonable discretion to the partial restoration
of the applicable Property or towards the payment of the Lease Balance in
accordance with Section 7.6 of the Participation Agreement,

(iii) in the case of any Casualty or Condemnation affecting any Property that is
an Event of Loss, such proceeds, award or compensation shall be paid to the
Lessor to be applied in the Lessor’s and the Lenders’ reasonable discretion to
the restoration of the applicable Property or toward the payment of the Lease
Balance on the Termination Date in accordance with Article XV, and

(iv) in the case where a defect in title results in compensation from a title
insurance policy and no Lease Event of Default shall have occurred and be
continuing then such insurance proceeds shall be paid to the Lessee and shall be
used to cure such defect in title;

provided, however, that, in each case, if a Lease Event of Default shall have
occurred and be continuing, such award, compensation or insurance proceeds shall
be paid directly to the Lessor or, if received by the Lessee, shall be held in
trust for the Lessor and the Lenders, and shall be paid by the Lessee to the
Payment Account to be distributed in accordance with Article VII of the
Participation Agreement. All amounts held by the Lessor or the Lenders when a
Lease Event of Default exists hereunder on account of any award, compensation or
insurance proceeds either paid directly to the Lessor, any Lender or the
Administrative Agent or turned over to the Lessor, any Lender or the
Administrative Agent shall at the option of the Lessor either be (i) paid to the
Lessee for the repair of damage caused by such Casualty or Condemnation in
accordance with clause (d) of this Section 14.1 or to cure any defect in title
to any applicable Property, or (ii) applied to the repayment of the Lease
Balance on the Termination Date with respect to such Property in accordance with
Article VII of the Participation Agreement.

(b) The Lessee may appear in any proceeding or action to negotiate, prosecute,
adjust or appeal any claim for any award, compensation or insurance payment on
account of any such Casualty or Condemnation and shall pay all expenses thereof.
At the Lessee’s reasonable request, and at the

 

18



--------------------------------------------------------------------------------

Lessee’s sole cost and expense, the Lessor and the Lenders shall participate in
any such proceeding, action, negotiation, prosecution or adjustment. The Lessor
and the Lessee agree that this Lease shall control the rights of the Lessor and
the Lessee in and to any such award, compensation or insurance payment.

(c) If the Lessor or the Lessee shall receive notice of a Casualty or of an
actual, pending or threatened Condemnation of any Property or any interest
therein, the Lessor or the Lessee, as the case may be, shall give notice thereof
to the other and to the Administrative Agent promptly after the receipt of such
notice.

(d) If pursuant to this Section 14.1 and Section 15.1, this Lease shall continue
in full force and effect following a Casualty or Condemnation with respect to a
Property, the Lessee shall, at its sole cost and expense (and, without
limitation, if any award, compensation or insurance payment is not sufficient to
restore such Property in accordance with this clause (d), the Lessee shall pay
the shortfall), promptly and diligently repair any damage to the applicable
Property caused by such Casualty or Condemnation in conformity with the
requirements of Sections 8.3 and 9.1, to restore the applicable Property to at
least the same condition, operative value and useful life as existed immediately
prior to such Casualty or Condemnation. In such event, title to such Property
shall remain with the Lessor subject to the terms of this Lease. Upon completion
of such restoration, the Lessee shall furnish to the Lessor (which, in turn,
shall furnish to the Administrative Agent) an architect’s certificate of
substantial completion and an Authorized Officer’s Certificate confirming that
such restoration has been completed pursuant to this Lease.

(e) In no event shall a Casualty or Condemnation affect the Lessee’s obligations
to pay Rent pursuant to Section 3.1 or to perform its obligations and pay any
amounts due on the Expiration Date or pursuant to Articles XVIII and XXI.

(f) Any Excess Casualty/Condemnation Proceeds received by the Administrative
Agent or any Participant in respect of a Casualty or Condemnation shall be
turned over to the Lessee (i) where the Property is repaired, upon payment in
full of all repair costs for such Property and (ii) where the Property is not
repaired, upon the payment in full of the Lease Balance allocable to such
Property.

SECTION 14.2. Environmental Matters. Promptly upon a senior officer of Lessee
obtaining knowledge of the existence of an Environmental Violation with respect
to any Property the cost to Lessee for the remediation of which the Lessee
determines in its reasonable good faith judgement would exceed $2,500,000, the
Lessee shall notify the Lessor in writing of such Environmental Violation. The
Lessee shall, without cost or expense to Lessor or any Participant, promptly and
diligently commence or cause to be commenced any response, clean up, remedial or
other action required by Applicable Law to remove, clean up or remediate each
Environmental Violation in accordance with the terms of Section 8.3 (including
the last sentence thereof). The Lessee shall, upon completion of remedial action
by the Lessee for Environmental Violations described in the first sentence of
Section 14.2, cause to be prepared by an environmental consultant reasonably
acceptable to the Lessor a report describing such Environmental Violation and
the actions taken by the Lessee (or its agents) in response to such

 

19



--------------------------------------------------------------------------------

Environmental Violation, and a statement by the consultant that such
Environmental Violation has been remedied in compliance with all applicable
Environmental Laws. Each Environmental Violation shall be remedied prior to the
Expiration Date unless the Property has been purchased by the Lessee in
accordance with Section 18.1. Nothing in this Article XIV shall reduce or limit
the Lessee’s obligations under Sections 13.1, 13.2 or 13.3 of the Participation
Agreement.

SECTION 14.3. Notice of Environmental Matters. Promptly, but in any event within
thirty (30) Business Days from the date a senior officer of the Lessee obtains
knowledge thereof pursuant to written notice from any Governmental Authority,
the Lessee shall provide to the Lessor written notice of any pending or
threatened claim, action or proceeding involving any Environmental Laws or any
Release on or in connection with any Property. All such notices shall describe
in reasonable detail the nature of the claim, action or proceeding and the
Lessee’s proposed response thereto. In addition, the Lessee shall provide to the
Lessor, within thirty (30) Business Days of receipt, copies of all written
communications with any Governmental Authority relating to any such
Environmental Violation in connection with any Property. The Lessee shall also
promptly provide such detailed reports of any such environmental claims. In the
event that the Lessor receives written notice of any pending or threatened
claim, action or proceeding involving any Environmental Laws or any Release on
or in connection with any Property, the Lessor shall promptly give notice
thereof to the Lessee. For purposes of this paragraph, “actual knowledge” of the
Lessee shall mean the actual knowledge of the Lessee’s senior officer
responsible for day to day operations of such Property.

ARTICLE XV

TERMINATION OF LEASE

SECTION 15.1. Mandatory Termination upon Certain Events. If any of the following
events occurs with respect to any Property:

(i) a Significant Condemnation, or

(ii) a Significant Casualty

and the Lessor shall have given written notice (a “Termination Notice”) to the
Lessee that as a consequence of the occurrence of such an event, (x) the Lease
Supplement relating to such Property is to be terminated and (y) this Lease is
to be terminated with respect to such Property, then, the Lessee shall be
obligated to purchase the Lessor’s interest in the affected Property on or prior
to the date occurring one-hundred eighty (180) days after the date of Lessor’s
notice of termination by paying the Lessor an amount equal to the Lease Balance
allocable to such affected Property; provided that Lessee shall be permitted to
reparcelize or adjust the lot lines of the affected Property to the extent
necessary to permit this Lease to continue in effect with respect to the
remainder of the affected Property not damaged or taken by the applicable
Significant Casualty or Significant Condemnation.

 

20



--------------------------------------------------------------------------------

SECTION 15.2. Termination Procedures. On the date of the payment by the Lessee
of the Lease Balance allocable to the affected Property (or if less than the
entire Property is affected, such portion of the Lease Balance as is allocable
to the affected portion of the Property as is necessary for the Fair Market
Sales Value of the remaining Property to be equal to the remaining Lease
Balance) and other amounts required to be paid pursuant to Section 15.1 (such
date, the “Termination Date”), this Lease shall terminate with respect to such
Property (or such affected portion thereof) and, concurrent with the Lessor’s
receipt of such payment, the Lessor shall transfer to the Lessee (or its
designee) all of the Lessor’s interest in the such Property (or such affected
portion thereof) in accordance with the procedures set forth in Section 21.1,
provided that such transfer shall include an assignment of all of Lessor’s
right, title and interest in any net Proceeds with respect to such Property not
previously received by Lessor. In the event of termination pursuant to clause
(i) of Section 15.1, the Lessor shall convey to the Lessee any Net Proceeds with
respect to the Condemnation giving rise to the termination of this Lease with
respect to such Property (or the affected portion thereof).

ARTICLE XVI

LEASE EVENTS OF DEFAULT

********************************************************************************

********************************************************************************

********************************************************************************

********************************************************************************

(six pages of confidential information omitted pursuant to the request for
confidential treatment)

 

21



--------------------------------------------------------------------------------

ARTICLE XVII

LESSOR’S RIGHT TO CURE

SECTION 17.1. The Lessor’s Right to Cure the Lessee’s Lease Defaults. The
Lessor, without waiving or releasing any obligation or Lease Event of Default,
may (but shall be under no obligation to) remedy any Lease Event of Default for
the account and at the sole cost and expense of the Lessee, including the
failure by the Lessee to maintain the insurance required by Article XIII, and
may, to the fullest extent permitted by law, and notwithstanding any right of
quiet enjoyment in favor of the Lessee, enter upon any Property for such purpose
and take all such action thereon as may be necessary or appropriate therefor. No
such entry shall be deemed an eviction of the Lessee. All reasonable
out-of-pocket costs and expenses so incurred (including fees and expenses of
counsel), together with interest thereon at the Overdue Rate from the date on
which such sums or expenses are paid by the Lessor, shall be paid by the Lessee
to the Lessor as Supplemental Rent.

ARTICLE XVIII

PURCHASE PROVISIONS

SECTION 18.1. Purchase of the Property. Subject to the conditions contained
herein, the Lessee shall have the irrevocable option on any Business Day to
purchase any or all of the Properties subject to this Lease at a price (the
“Purchase Price”) equal to that portion of the Lease Balance allocable to the
applicable Property or Properties on the date of such purchase, plus Break Costs
(if any). The Lessee’s exercise of its option pursuant to this Section 18.1
shall be subject to the condition that the Lessee shall have delivered a
Purchase Notice to the Lessor not less than thirty (30) days prior to such
purchase, specifying the date of such purchase:

If the Lessee exercises its option pursuant to this Section 18.1 then, upon the
Lessor’s receipt of all amounts due in connection therewith, the Lessor shall
transfer to the Lessee

 

26



--------------------------------------------------------------------------------

or its designee all of the Lessor’s right, title and interest in and to the
applicable Properties in accordance with the procedures set forth in
Section 21.1(a), such transfer to be effective as of the date specified in the
Purchase Notice. The Lessee may designate, in a notice given to the Lessor not
less than thirty (30) days prior to the closing of such purchase (time being of
the essence), the transferee or transferees to whom the conveyance shall be made
(if other than to the Lessee), in which case such conveyance shall (subject to
the terms and conditions set forth herein) be made to such designee; provided,
however, that such designation of a transferee or transferees shall not cause
the Lessee to be released, fully or partially, from any of its obligations under
this Lease, including, without limitation, the obligation to pay to the Lessor
that portion of the Lease Balance allocable to the applicable Properties on the
date specified in the applicable Purchase Notice. Notwithstanding anything
herein to the contrary, the Lessee may only exercise the Purchase Option for
less than all of the Property located in Fort Lauderdale, Florida (commonly
known as Cambridge I and Cambridge II) so long as, after giving effect to such
purchase, the aggregate Fair Market Sales Value (as determined by an Appraisal)
of such remaining Property subject to this Lease would be at least equal to 90%
of the remaining Lease Balance for such Property. Property (or portions thereof)
remaining subject to this Lease after any such purchase shall constitute one or
more legal parcels and separate tax lots and have in effect all subdivision
approvals required by Applicable Law. In the event the Lessee exercises the
Purchase Option with respect to less than an entire Property, the Lessee must
establish prior to the purchase date, to the reasonable satisfaction of the
Lessor and Administrative Agent, that the requirements of the immediately
preceding sentence have been fulfilled. The Lessee shall have the right to elect
by written notice to the Lessor and the Administrative Agent to have all or part
of the Purchase Price paid by liquidation of the Collateral so long as, in the
case of a purchase of less than all the Properties, sufficient Collateral
remains subject to the Pledge Agreement. In addition, the Lessee may effect any
such purchase by assumption of the Loans relating to the portion of the Lease
Balance to be paid and paying to the Lessor the related Lessor Amount.

ARTICLE XIX

EXTENSION OF EXPIRATION DATE

SECTION 19.1. Extension of Expiration Date. The Lessee may extend the Expiration
Date subject to, and in accordance with, the terms and conditions of
Section 11.1 of the Participation Agreement.

ARTICLE XX

REMARKETING OPTION

SECTION 20.1. Option to Remarket. Subject to the fulfillment of each of the
conditions set forth in this Section 20.1 and in Section 20.2 (such conditions,
collectively, the “Return Conditions”), the Lessee shall have the option (the
“Remarketing Option”) to market all (but not less than all) of the Property
subject to this Lease on behalf of the Lessor.

 

27



--------------------------------------------------------------------------------

The Lessee’s effective exercise and consummation of the Remarketing Option shall
be subject to the due and timely fulfillment of each of the following provisions
as to the Property as of the dates set forth below:

(a) Not later than one hundred eighty (180) days prior to the scheduled Basic
Term Expiration Date, the Lessee shall give to the Lessor written notice of the
Lessee’s exercise of the Remarketing Option. Failure by the Lessee to give
timely notice shall be deemed to be an election by the Lessee, without further
act thereby, of its Purchase Option for each Property.

(b) Not later than ninety (90) days prior to the scheduled Basic Term Expiration
Date, the Lessee shall deliver to the Lessor an Environmental Audit for each
Property. Such Environmental Audit shall be prepared by an environmental
consultant selected by the Lessee, with the approval of the Lessor not to be
unreasonably withheld and shall conclude that the environmental status of the
Property complies with Applicable Law. If any such Environmental Audit indicates
any exceptions that are required to be remediated under any Applicable Law, the
Lessee shall have also delivered prior to the scheduled Basic Term Expiration
Date a Phase Two environmental assessment by an environmental consultant
selected by the Lessee and approved by the Lessor and a written statement by
such environmental consultant indicating that all such exceptions have been
remedied in compliance with Applicable Law.

(c) No Lease Event of Default shall have occurred and be continuing that shall
not have been cured on or prior to the Expiration Date.

(d) All Modifications, restoration, rebuilding and remediation of each Property
required under this Lease shall have been completed prior to the date on which
the Lessor receives notice of the Lessee’s intention to exercise the Remarketing
Option, and, on or prior to the Expiration Date, each Property shall be in good
repair (ordinary wear and tear excepted).

(e) Each Property shall be free and clear of all Liens (including Permitted
Liens) other than Lessor Liens and the Liens of the Security Documents (which
shall be removed upon closing and the receipt by the Lessor of the Lease
Balance). The Lessee shall not have been excused pursuant to Section 12.1 from
complying with any Applicable Law that involved the extension of the ultimate
imposition of such Applicable Law beyond the scheduled Basic Term Expiration
Date.

(f) The Lessee shall permit inspection of each Property and any maintenance
records relating to the Property by the Participants, the Administrative Agent
and any prospective purchasers, and shall allow the Participants, the
Administrative Agent and any prospective purchaser reasonable access to such
Property for the purpose of inspecting the same.

(g) During the Marketing Period, the Lessee shall, as nonexclusive agent for the
Lessor, use reasonable commercial efforts to sell the Lessor’s interest in each
Property for not less than the Fair Market Sales Value, and shall use reasonable
commercial efforts to procure bids from one or more bona fide prospective
purchasers. No such purchaser shall be an Obligor or an Affiliate of any
Obligor, but the Lessor and the other Participants may submit one or more bids
for Property. The Lessee shall deliver to the Lessor

 

28



--------------------------------------------------------------------------------

and the other Participants all bids for Property received from prospective
purchasers within five (5) days of the Lessee’s receipt of each such bid.

(h) The Lessee shall use reasonable efforts to obtain at its cost and expense,
all required governmental and regulatory consents and approvals and shall have
made all filings as required by Applicable Law in order to carry out and
complete the transfer of each Property. As to the Lessor, any such sale shall be
made on an “as is, with all faults” basis without representation or warranty by
the Lessor other than the absence of Lessor Liens and Liens arising under the
Security Documents.

(i) The Lessee shall pay directly, and not from the sale proceeds, all
prorations and credits, whether incurred by the Lessor or the Lessee, including
without limitation, the cost of all environmental reports, appraisals required
under Section 13.2 of the Participation Agreement and the Lessee’s attorneys’
fees, provided, however, upon the sale of Property the Lessee shall be
reimbursed for such expenses by the Lessor.

(j) The Lessee shall pay to the Lessor on or prior to the scheduled Basic Term
Expiration Date (or in the case of Supplemental Rent, to the Person entitled
thereto) an amount equal to the Maximum Recourse Amount plus all accrued and
unpaid Rent and all other amounts hereunder which have accrued or will accrue
prior to or as of the scheduled Basic Term Expiration Date, in the type of funds
specified in Section 3.4 hereof.

(k) The Lessee shall pay to the Lessor on or prior to the scheduled Basic Term
Expiration Date the amounts, if any, required to be paid pursuant to
Section 13.2 of the Participation Agreement.

(l) The gross proceeds (the “Gross Remarketing Proceeds”) of the sale of the
Property (less any closing costs or commissions related to the sale of the
Property) shall be paid directly to the Lessor and shall be distributed by the
Lessor to the Administrative Agent for distribution in accordance with Section
7.4 of the Participation Agreement.

(m) All Necessary Permits shall be in effect and shall on the scheduled Basic
Term Expiration Date be assigned or transferred to the Lessor to the extent
assignable or transferable.

SECTION 20.2. Conveyance upon Remarketing. If the Lessee elects the Remarketing
Option then the Lessee shall, in addition to making the payment required
pursuant to Section 20.1(k) above, at its own cost and expense (which costs and
expenses shall be reimbursed by the Lessor upon a sale of the Property), do each
of the following:

(a) on or prior to the Expiration Date, execute and deliver to the Lessor (or
the Lessor’s designee) or, if the Lessor has accepted any bid for Property, to
the applicable purchaser of the Property, the following: (i) instruments of
transfer covering all of the Lessee’s right, title and interest in, to and under
the Property, containing representations and warranties of grantor to the Lessor
(or such other Person) solely regarding the absence of Liens (other than Lessor
Liens and the Liens of the Security Documents), (ii) a bills of sale conveying
to the Lessor (or such other Person) all of the Lessee’s interest “AS IS” in all
equipment and

 

29



--------------------------------------------------------------------------------

other personal property constituting part of the Property and (iii) an
assignment of all of the Lessee’s interest in the Property (which shall include
an assignment of all of the Lessee’s right, title and interest in and to all
Necessary Permits (to the extent assignable) and all awards, compensation and
insurance proceeds payable in connection with any Casualty or Condemnation
affecting the Property and an assignment of all subleases relating to the
Property), in each case in recordable form and otherwise in conformity with
local custom and free and clear of any Liens attributable to the Obligors;

(b) on or prior to the Expiration Date, execute and deliver to the Lessor and
the Lessor’s title insurance company an affidavit as to the absence of any Liens
(other than Lessor Liens and the Liens of the Security Documents), and shall
execute and deliver to the Lessor a statement of termination of this Lease;

(c) on or prior to the Expiration Date, vacate the Property and transfer
possession of the Property to the Lessor (or its designee) or, if the Lessor has
accepted any bid for the Property, to the applicable purchaser of the Property,
by surrendering the same into the possession of the Lessor or such Person, as
the case may be, in the condition required by Section 20.1, free and clear of
all Liens (other than Lessor Liens and the Liens of the Security Documents), in
good condition (as modified by Modifications permitted by this Lease), ordinary
wear and tear excepted, and in compliance with Applicable Law (including
Environmental Laws); and

(d) for a period of up to six (6) months after the Expiration Date, cooperate
reasonably with the Lessor and/or any Person designated by the Lessor to receive
the Property, which cooperation shall include reasonable efforts with respect to
the following, all of which the Lessee shall do on or before the Expiration Date
for the Property or as soon thereafter as is reasonably practicable: providing
copies of all books and records regarding the maintenance and ownership of the
Property and all know-how, data and technical information relating thereto,
providing a current copy of the applicable Plans and Specifications, granting or
assigning all assignable licenses necessary for the maintenance and operation of
the Property and cooperating reasonably in seeking and obtaining all necessary
Governmental Action. The obligations of the Lessee under this paragraph shall
survive the expiration or termination of this Lease for six (6) months only.

If one or more of the Return Conditions shall not be fulfilled as of the
applicable date for such fulfillment, then the Remarketing Option shall be null
and void (whether or not it has been theretofore exercised by the Lessee), in
which event all of the Lessee’s rights under this Article XX shall immediately
terminate and the Lessee shall purchase from the Lessor, and the Lessor shall
convey to the Lessee, on the Expiration Date all of the Lessor’s interest in the
Properties for an amount equal to the Lease Balance.

SECTION 20.3. Acceptance of Bids. The Lessor in its sole discretion shall decide
whether to accept any bid obtained by the Lessee for the purchase of the
Properties, and the Lessee shall not have any right, power or authority to bind
the Lessor or the Participants in connection with any proposed sale of such
Property; provided, however, that the Lessor shall accept any all-cash bid from
a bona fide purchaser (other than a prospective purchaser that is an Obligor or
an Affiliate of an Obligor) that is in an amount that

 

30



--------------------------------------------------------------------------------

exceeds the difference between (x) the Lease Balance plus all Permitted
Remarketing Costs (provided, however, with respect to Permitted Remarketing
Costs the Lessee agrees that it shall not incur expenses in excess of $100,000,
without the written permission of the Lessor) and (y) the Maximum Recourse
Amount. The Lessor shall have the right, but shall be under no duty, to solicit
bids, to inquire into the efforts of the Lessee to obtain bids or otherwise to
take action in connection with any such sale.

SECTION 20.4. Certain Obligations Continue. During the Marketing Period, the
obligation of the Lessee to pay Rent with respect to the Properties (including
the installment of Rent due on the Expiration Date) shall continue undiminished
until payment in full of the Maximum Recourse Amount and all accrued and unpaid
Basic Rent and Supplemental Rent due to the Lessor with respect to the
Properties under the Operative Documents to which the Lessee is a party.

ARTICLE XXI

PROCEDURES RELATING TO PURCHASE

SECTION 21.1. Provisions Relating to the Exercise of Purchase Option or
Obligation. In connection with any termination of this Lease with respect to any
Property pursuant to the terms of Article XV or upon the Lessor’s receipt of the
Lease Balance and all accrued and unpaid Basic Rent and other amounts due and
owing under the Operative Documents pursuant to the Lessor’s exercise of
remedies under Section 16.2, or in connection with the Lessee’s purchase of the
Property in accordance with Section 18.1, then, upon the date on which this
Lease is to terminate and upon tender by the Lessee of the amounts set forth in
Article XV, Article XVI or Section 18.1, as applicable:

(a) the Lessor shall execute and deliver (or cause to be executed and delivered
to the Lessee’s designee) at the Lessee’s cost and expense, to escrow for
closing pursuant to the terms hereof: (i) escrow instructions; (ii) a deed to
the Lessee or its designee (unless the Property has been sold to a third party)
and other instruments of transfer with covenants against grantor’s acts with
respect to the Property, (iii) an assignment of the Lessor’s entire interest in
the Property (which shall include an assignment of all of the Lessor’s right,
title and interest in and to any Net Proceeds with respect to the Property not
previously received by the Lessor and an assignment of leases with respect to
the Property, if any), (iv) a release of the Lessor Liens and the Lessor
Mortgage, and (v) such other additional affidavits and instruments, in each case
in recordable form and otherwise in conformity with local custom and free and
clear of the Liens arising in connection with the Security Documents and any
Lessor Liens;

(b) any Property shall be conveyed to the Lessee “AS IS” and in their then
present physical condition; and

(c) the Lessor shall execute and deliver to Lessee and the Lessee’s title
insurance company an affidavit as to the Lessor’s title and Lessor Liens and
shall execute and deliver to Lessee a statement of termination of this Lease.

 

31



--------------------------------------------------------------------------------

ARTICLE XXII

ESTOPPEL CERTIFICATES; ACCEPTANCE OF SURRENDER;

NO MERGER OF TITLE

SECTION 22.1. Estoppel Certificates. At any time and from time to time upon not
less than thirty (30) Business Days’ prior request by the Lessor or the Lessee
(the “Requesting Party”), the other party (whichever party shall have received
such request, the “Certifying Party”) shall furnish to the Requesting Party a
certificate signed by an individual having the office of vice president or
higher in the Certifying Party certifying that this Lease is in full force and
effect (or that this Lease is in full force and effect as modified and setting
forth the modifications); the dates to which the Basic Rent and Supplemental
Rent have been paid; to the best knowledge of the signer of such certificate,
whether or not the Requesting Party is in default under any of its obligations
hereunder (and, if so, the nature of such alleged default); and such other
matters under this Lease as the Requesting Party may reasonably request. Any
such certificate furnished pursuant to this Article XXII may be relied upon by
the Requesting Party, and any existing or prospective mortgagee, purchaser or
lender, and any accountant or auditor, of, from or to the Requesting Party (or
any Affiliate thereof).

SECTION 22.2. Acceptance of Surrender. No surrender to the Lessor of this Lease
or of any Property or of any part thereof or of any interest therein shall be
valid or effective unless agreed to and accepted in writing by the Lessor and,
prior to the repayment in full in cash of all outstanding Loans and the
termination of the Commitments of the Lenders, and no act by the Lessor or any
Lender or any representative or agent of the Lessor or any Lender, other than a
written acceptance, shall constitute an acceptance of any such surrender.

SECTION 22.3. No Merger of Title. There shall be no merger of this Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, in whole or in part, (a) this
Lease or the leasehold estate created hereby or any interest in this Lease or
such leasehold estate, (b) the fee interest in any Property, except as may
expressly be stated in a written instrument duly executed and delivered by the
appropriate Person or (c) a beneficial interest in the Lessor.

ARTICLE XXIII

POWER OF SALE

SECTION 23.1. Power of Sale and Foreclosure. In the event that a court of
competent jurisdiction rules that this Lease constitutes a mortgage, deed of
trust or other secured financing with respect to any Property, then Lessor and
the Lessee agree that (i) the Lessee hereby grants a Lien to the Lessor for the
benefit of the Lessor and the Lenders to secure all Lessor Amounts and Loans
advanced by the Participants for the construction and installation of the
Property (corresponding to the Lease Balance), together with interest thereon,
and all other amounts payable under the Operative Documents in connection
therewith, against such Property WITH POWER OF SALE, to the extent permitted by
law, and that, upon the occurrence of any Lease Event of Default, the Lessor
shall have the power and authority, to the extent provided by law,

 

32



--------------------------------------------------------------------------------

after proper notice and lapse of such time as may be required by law, to sell
all or any part of the Property at the time and place of sale fixed by the
Lessor in such notice of sale, either as a whole, or in parts and in such order
as the Lessor may elect, at auction to the highest bidder for cash in lawful
money of the United States payable at the time of sale; accordingly, it is
acknowledged that A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT; A POWER
OF SALE MAY ALLOW THE LESSOR TO TAKE SUCH PROPERTY AND SELL IT WITHOUT GOING TO
COURT IN A FORECLOSURE ACTION UPON THE OCCURRENCE AND CONTINUANCE OF A LEASE
EVENT OF DEFAULT, and (ii) upon the occurrence of any Lease Event of Default,
the Lessor, in lieu of or in addition to exercising any power of sale
hereinabove given, may proceed by a suit or suits in equity or at law, whether
for a foreclosure hereunder, or for the sale of the Property, or against the
Lessee on a recourse basis for the Property Cost, or for the specific
performance of any covenant or agreement herein contained or in aid of the
execution of any power herein granted, or for the appointment of a receiver
pending any foreclosure hereunder or the sale of any Property, or for the
enforcement of any other appropriate legal or equitable remedy.

SECTION 23.2. Security for Obligations. The security interest and mortgage
and/or deed of trust created under this Article XXIII secures the payment and
performance of all Obligations now or hereafter existing under this Lease, the
Participation Agreement and each other Operative Document to which the Lessee is
or may become a party, whether for Basic Rent, Supplemental Rent (including
obligations with respect to the payment of Lease Balance and Maximum Recourse
Amount) costs, fees, expenses or otherwise.

ARTICLE XXIV

INTENT OF THE PARTIES

SECTION 24.1. Nature of Transaction. It is the intent of the parties that:
(i) the Lease constitutes an operating lease from Lessor to the Lessee for
purposes of the Lessee’s financial reporting, (ii) the Lease and other
transactions contemplated by the Operative Documents will result in the Lessee
being recognized as the owner of each Property for Federal and state income tax
and bankruptcy purposes, (iii) the Lessor and the Lender will be deemed to have
financed the Lessee in an amount equal to the Lease Balance and the obligations
of the Lessee to pay Basic Rent and any part of the Lease Balance shall be
treated as payments of interest and principal, respectively, for Federal and
state income tax and bankruptcy purposes and (iv) the Lease and the Security
Documents grant to the Lessor a Lien on the Lessee’s interest in the Properties.
Each of the parties hereto agrees that Lessee shall be entitled to all tax
benefits available to the owner of the Properties and neither party will, nor
will it permit any Affiliate to at any time, take any action or fail to take any
action with respect to the preparation or filing of any income tax return,
including an amended income tax return, to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 25.1. The parties hereto intend and agree that in the
event of any insolvency or receivership proceedings or a petition under the
United States Bankruptcy laws or any State or Commonwealth thereof affecting
Lessee, Lessor or any Participant, or any collection actions pursuant thereto or
otherwise, the transactions evidenced by the Operative Documents shall be
regarded as loans made by the Participants to the Lessee.

 

33



--------------------------------------------------------------------------------

ARTICLE XXV

MISCELLANEOUS

SECTION 25.1. Survival; Severability; Etc. Anything contained in this Lease to
the contrary notwithstanding, all claims against and liabilities of the Lessee
or the Lessor arising from events commencing prior to the expiration or earlier
termination of this Lease shall survive such expiration or earlier termination
for a period of one year except as to indemnification which shall continue to
survive. If any term or provision of this Lease or any application thereof shall
be declared invalid or unenforceable, the remainder of this Lease and any other
application of such term or provision shall not be affected thereby. If any
right or option of the Lessee provided in this Lease, including any right or
option described in Article XIV, XV, XVIII or XX, would, in the absence of the
limitation imposed by this sentence, be invalid or unenforceable as being in
violation of the rule against perpetuities or any other rule of law relating to
the vesting of an interest in or the suspension of the power of alienation of
property, then such right or option shall be exercisable only during the period
which shall end twenty-one (21) years after the date of death of the last
survivor of the descendants of Franklin D. Roosevelt, the former President of
the United States, Henry Ford, the deceased automobile manufacturer, and John D.
Rockefeller, the founder of the Standard Oil Company, known to be alive on the
date of the execution, acknowledgment and delivery of this Lease.

SECTION 25.2. Amendments and Modifications. Subject to the requirements,
restrictions and conditions set forth in the Participation Agreement, neither
this Lease nor any provision hereof may be amended, waived, discharged or
terminated except by an instrument in writing in recordable form signed by the
Lessor and the Lessee.

SECTION 25.3. No Waiver. No failure by the Lessor, any Participant or the Lessee
to insist upon the strict performance of any term hereof or to exercise any
right, power or remedy upon a default hereunder, and no acceptance of full or
partial payment of Rent during the continuance of any such default, shall
constitute a waiver of any such default or of any such term. To the fullest
extent permitted by law, no waiver of any default shall affect or alter this
Lease, and this Lease shall continue in full force and effect with respect to
any other then existing or subsequent default.

SECTION 25.4. Notices. All notices, demands, requests, consents, approvals and
other communications hereunder shall be in writing and directed to the address
described in, and deemed received in accordance with the provisions of,
Section 15.3 of the Participation Agreement.

SECTION 25.5. Successors and Assigns. All the terms and provisions of this Lease
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.

SECTION 25.6. Headings and Table of Contents. The headings and table of contents
in this Lease are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.

 

34



--------------------------------------------------------------------------------

SECTION 25.7. Counterparts. This Lease may be executed in any number of
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same instrument.

SECTION 25.8. GOVERNING LAW. THIS LEASE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT AS TO MATTERS RELATING TO THE
CREATION OF THE LEASEHOLD ESTATES HEREUNDER AND THE EXERCISE OF RIGHTS AND
REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE ESTATES ARE LOCATED. WITHOUT
LIMITING THE FOREGOING, IN THE EVENT THAT THIS LEASE IS DEEMED TO CONSTITUTE A
FINANCING WHICH IS THE INTENTION OF THE PARTIES, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES, SHALL GOVERN THE CREATION,
TERMS AND PROVISIONS OF THE INDEBTEDNESS EVIDENCED HEREBY, BUT THE LIEN CREATED
HEREBY AND THE CREATION AND THE ENFORCEMENT OF SAID LIEN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATES IN WHICH SUCH ESTATES ARE
LOCATED.

SECTION 25.9. Liability Limited. The parties hereto agree that except as
specifically set forth in this Lease or in any other Operative Document, the
Lessor shall have no personal liability whatsoever to any Obligor or any other
Participant or their respective successors and assigns for any claim or
obligation based on or in respect of this Lease or any of the other Operative
Documents or arising in any way from the transactions contemplated hereby or
thereby and recourse, if any, shall be solely had against the Lessor’s interest
in any Property and the Collateral or from payments (other than payments of
Yield and payments due to the Lessor with respect to indemnities, reimbursement
of expenses or fees, in each case payable to the Lessor for its own account)
received from the Obligors (it being acknowledged and agreed by each party
hereto that all such personal liability of the Lessor is expressly waived and
released as a condition of, and as consideration for, the delivery by the Lessor
of each Operative Document to which it is a party); provided, however, that the
Lessor shall be liable for (a) its own willful misconduct or gross negligence,
(b) breach of any of its representations, warranties or covenants under the
Operative Documents, or (c) any Tax based on or measured by any fees, commission
or compensation received by it for acting as the Lessor as contemplated by the
Operative Documents.

SECTION 25.10. Original Lease. The single executed original of this Lease marked
“THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART” on the signature page
thereof and containing the receipt thereof of the Administrative Agent therefor
on or following the signature page thereof shall be the Original Executed
Counterpart of this Lease (the “Original Executed Counterpart”). To the extent
that this Lease constitutes chattel paper, as such term is defined in the
Uniform Commercial Code as in effect in any applicable jurisdiction, no security
interest in this Lease may be created through the transfer or possession of any
counterpart other than the Original Executed Counterpart.

 

35



--------------------------------------------------------------------------------

SECTION 25.11. Naming and Signage. So long as no Lease Event of Default has
occurred as is continuing, the Lessee shall have the sole and exclusive right,
at any time and from time to time, to select the name or names of any Property,
and the sole and exclusive right to determine not to use any name in connection
with any Property, as well as all rights in respect of signage for or in
connection with any Property, provided, however, that neither the name of the
Property nor any signage shall include any reference to the Lessor, or any
Participant. The Lessor shall not have any right or interest with respect to any
such name or names used at any time by the Lessee, or any trade name, trademark
service mark or other intellectual property of any type of the Lessee. The
Lessor shall cooperate with the Lessee, at the Lessee’s sole cost and expense,
to effectuate the Lessee’s sign rights hereunder.

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Lease be duly executed and
delivered as of the date first above written.

 

CITRIX SYSTEMS, INC., as Lessee By:   /s/ David Urbani Name:   David Urbani
Title:   Vice President of Finance



--------------------------------------------------------------------------------

SELCO SERVICE CORPORATION, as Lessor By:   /s/ Doanld C. Davis Name:   Donald C.
Davis Title:   Vice President



--------------------------------------------------------------------------------

THIS COUNTERPART IS THE ORIGINAL EXECUTED COUNTERPART.

Receipt of this original counterpart of the foregoing Lease is hereby
acknowledged as of the date hereof.

 

KEY CORPORATE CAPITAL INC.

as the Administrative Agent

By:   /s/ Thomas A. Crandell Name:   Thomas A. Crandell Title:   Senior Vice
President



--------------------------------------------------------------------------------

EXHIBIT I

Form of Lease Supplement



--------------------------------------------------------------------------------

NOTE TO CLERK:

BASED UPON THE SCHEDULED

BASIC RENT TO BE PAID IN THE

AMOUNT OF $9,607,500.00

PURSUANT TO THE MASTER

LEASE HEREINAFTER

DESCRIBED DOCUMENTARY

STAMP TAX IN THE AMOUNT

OF $33,626.25 HAS BEEN PAID

ON THIS MORTGAGE. NO NON-

RECURRING INTANGIBLE TAX

HAS BEEN PAID OR IS DUE ON

THIS MORTGAGE BECAUSE IT

IS A LEASEHOLD MORTGAGE

CONSTITUTING A MORTGAGE

OF PERSONAL PROPERTY

UNDER AURORA GROUP, LTD.

V. DEPT. OF REVENUE, 487 SO.

2D 1132 (FLA. 3D DCA 1986).

This instrument prepared by,

recording requested by,

and when recorded, please return to:

BINGHAM DANA LLP

399 Park Avenue

New York, New York 10022

Attention: Joseph F. Voyticky, Esq.

MORTGAGE DEED SECURITY AGREEMENT, FIXTURE FILING AND

LEASE SUPPLEMENT NO. 1

(AND MEMORANDUM OF LEASE SUPPLEMENT,

MEMORANDUM OF LEASE AND

MEMORANDUM OF OPTION TO PURCHASE)

THIS MORTGAGE DEED SECURITY AGREEMENT, FIXTURE FILING AND LEASE SUPPLEMENT NO. 1
(And Memorandum of Lease Supplement, Memorandum of Lease and Memorandum of
Option to Purchase) (this “Lease Supplement”) dated as of April 23, 2002,
between CITRIX SYSTEMS, INC., a Delaware corporation, having an address at 6400
NW 6th Way, Ft. Lauderdale, Florida 33309, as the lessee and as mortgagor (the
“Lessee”), and SELCO SERVICE CORPORATION, an Ohio corporation, having an
addressat 66 South Pearl Street, Albany, New York 12207, as the lessor and as
mortgagee for the benefit of the Participants (the “Lessor).

W I T N E S S E T H:

WHEREAS, the Lessor is the record owner of the land described on Schedule I
attached hereto and made a part hereof (such land, together with any Appurtenant
Rights thereto, the “Subject Land”) and is the owner of all Improvements on the
Subject Land, together with all Improvements which hereafter may be constructed
on the Subject Land (the “Subject Improvements” and, together with the Subject
Land, the “Subject Property”);



--------------------------------------------------------------------------------

WHEREAS, the Lessor and the Lessee are parties to that certain Master Lease,
dated as of April 23, 2002 (as amended, modified, restated or supplemented from
time to time, the “Lease”);

WHEREAS, the Lessor wishes to lease the Subject Property to the Lessee and the
Lessee wishes to lease the Subject Property from the Lessor;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to enter into this
Lease Supplement No. 1, as follows:

SECTION 1. Certain Terms. Capitalized terms used but not otherwise defined in
this Lease Supplement have the meanings specified in Appendix A (as amended,
supplemented, amended and restated or otherwise modified from time to time,
“Appendix A”) to the Participation Agreement, dated as of April 23, 2002, among
the Lessor, the Lessee, Citrix Capital Corp., as guarantor, and Key Corporate
Capital Inc., as lender, collateral agent and administrative agent (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Participation Agreement”), and the rules of interpretation specified in such
Appendix A shall apply to this Lease Supplement.

SECTION 2. Nature of Transaction. (a) The parties hereto intend that (i) for
financial accounting purposes with respect to the Lessee, Lessor will be treated
as the owner and lessor of the Subject Property and the Lessee will be treated
as the lessee of the Subject Property, and (ii) for all other purposes,
including federal and all state and local income tax purposes, (A) the Lease
will be treated as a financing arrangement, (B) the Lessor and the Lenders will
be deemed lenders making loans to the Lessee in an amount equal to the sum of
the Lessor Amounts and the outstanding principal amount of the Loans, which
Loans and Lessor Amounts are secured by the Subject Property, and (C) the Lessee
will be entitled to all tax benefits ordinarily available to an owner of
properties like the Subject Property for such tax purposes.

(b) It is the intent of the parties hereto that this Lease Supplement (i) grants
a security interest in, and mortgage on, the Subject Property to the Lessor, as
secured party for the benefit of the Participants, to secure the Lessee’s
performance and payment of all amounts due and owing under the Lease and the
other Operative Documents, and (ii) constitutes a financing statement as a
fixture filing in Broward County, Florida.

 

2



--------------------------------------------------------------------------------

SECTION 3. Subject Property; Notice of Lease. Attached hereto as Schedule I is
the description of the Subject Land as of the date hereof. Effective upon the
execution and delivery of this Lease Supplement by the Lessor and the Lessee,
the Subject Property shall be subject to the terms and provisions of the Lease,
as affected hereby. The Lease is incorporated by reference herein as if set
forth herein in its entirety. Subject to the terms and conditions of the Lease,
as affected hereby, the Lessor hereby leases the Subject Property to the Lessee
for the Lease Term (as defined below) of this Lease Supplement, and the Lessee
expressly for the direct benefit of the Lessor hereby leases the Subject
Property from the Lessor for the Lease Term.

SECTION 4. Lease Term; Option to Purchase; Remarketing Option. The term of the
lease for the Subject Property (the “Lease Term”) shall begin on the date hereof
and shall end on the Maturity Date, unless the Lease Term with respect to the
Subject Property is renewed or earlier terminated in accordance with the
provisions of the Lease and the other Operative Documents. For and in
consideration of good and valuable consideration paid by the Lessee to the
Lessor as described in the Lease, the Lessor hereby grants to the Lessee the
right to purchase the Subject Property or to market and sell the Subject
Property during the Lease Term of the Subject Property on the terms set forth in
the Lease.

SECTION 5. Liens and Security Interests. (a) (a) Specifically, without limiting
the generality of Section 2, the Lessor and the Lessee intend and agree that in
the event of any insolvency or receivership proceedings or a petition under the
United States bankruptcy laws or any other applicable insolvency laws or
statutes of the United States of America or any State or Commonwealth thereof
affecting the Lessee, the Lessor, the Lenders or any collection actions, the
transactions evidenced by the Operative Documents shall be regarded as loans
made by the Lenders and the Lessor as unrelated third party lenders to the
Lessee secured by the Subject Property, and the Lessee hereby grants its
interest in the Subject Property to the Lessor, for the benefit of the
Participants, to secure all Lessor Amounts and Loans advanced by the
Participants for the acquisition of the Subject Property, together with Yield or
interest thereon, as applicable, and all other amounts payable under the
Operative Documents in connection therewith, effective on the date hereof.

(b) Specifically, but without limiting the generality of Section 2, the Lessor
and the Lessee further intend and agree that, for the purpose of securing the
above-described obligations of the Lessee to the Lessor and the Lenders, (i) the
Lease and this Lease Supplement shall also be a security agreement and financing
statement within the meaning

 

3



--------------------------------------------------------------------------------

of Article 9 of the Uniform Commercial Code of the State of New York (“NYUCC”)
and a real property mortgage (and with respect to the Subject Property shall be
a mortgage under the law of the State of Florida); (ii) the conveyance provided
for hereby and in the Lease shall be a grant by the Lessee to the Lessor of, and
the Lessee as debtor and mortgagor does hereby grant to the Lessor as secured
party and mortgagor, for the benefit of the Participants, a mortgage lien on,
and security interest in, all of the right, title and interest of the Lessee in
and to the Subject Property, and all proceeds of the conversion, voluntary or
involuntary, of the foregoing into cash, investments, securities or other
property (all such proceeds being the “Article 9 Collateral”), and the Lessee
hereby grants its interest in the Subject Property and the Article 9 Collateral
to the Lessor, for the benefit of the Participants, to secure all Loans and
Lessor Amounts advanced by the Participants for the acquisition of the Subject
Property, together with Yield or interest thereon, and all other amounts payable
under the Operative Documents in connection therewith; (iii) the possession by
the Lessor or any of its agents of notes and such other items of the Article 9
Collateral as constitute instruments, money, negotiable documents or chattel
paper of Lessee shall be deemed to be “possession by the secured party” for
purposes of perfecting the security interest pursuant to Article 9 of the
Uniform Commercial Code of the State of New York and Section 9-305 of the NYUCC;
and (iv) notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from financial intermediaries, bankers or agents (as
applicable) of the Lessee shall be deemed to have been given for the purpose of
perfecting such security interest under Applicable Law. The Lessor and the
Lessee shall, to the extent consistent with the Lease and this Lease Supplement,
take such actions and execute, deliver, file and record such other documents,
financing statements (which the Lessee is authorized to file with or without the
Lessee’s signature), mortgages and deeds of trust as may be necessary to ensure
that the security interest in the Subject Property granted by the Lessee in
accordance with this Section shall be a perfected security interest (subject
only to Permitted Liens) and will be maintained as such throughout the Lease
Term.

SECTION 6. Mortgage. Without limiting any other remedies set forth herein, the
Lessee hereby grants bargains, sells, assigns, mortgages, transfers, remises,
releases, hypothecates, deposits, pledges, sets over, confirms, conveys and
warrants its interest in the Subject Property (including the fee simple estate
therein) to the Lessor, for the benefit of the Participants, to secure all Loans
and Lessor Amounts advanced by the Participants for the acquisition of the
Subject Property, together with Yield or interest thereon, and all other amounts
payable under the Operative Documents in connection therewith, and that, upon
the occurrence and during the continuance of a Lease Event of Default, the
Lessor, may proceed by a suit or suits in equity

 

4



--------------------------------------------------------------------------------

or at law, whether for a foreclosure hereunder or against the Lessee on a
recourse basis for the Lease Balance, or for the specific performance of any
covenant or agreement contained herein or in the Lease or any other Lease
Supplement or in aid of the execution of any power granted herein or in the
Lease or in any other Lease Supplement, or for the appointment of a receiver
pending any foreclosure hereunder or under any other Lease Supplement, or for
the enforcement of any other appropriate legal or equitable remedy. Lessee shall
have all rights with respect to the Subject Property available to a mortgagor
under the laws of the jurisdiction in which the Subject Property is located.

SECTION 7. Lessor Grant. (a) The Lessor hereby grants to the Lessee a security
interest in and a lien against all of the Lessor’s right, title and interest in
and to the Subject Property and all rents, additional rents, issues, income,
revenues, distributions, royalties and profits now or in the future payable in
respect of the Subject Property to the Lessor to secure (i) the Lessor’s
obligations hereunder in respect of the due and punctual transfer by the Lessor
to the Lessee of all the Lessor’s right, title and interest in and to the
Subject Property when required by and in accordance with the Lease at any time
during the Lease Term as set forth therein, and (ii) if the Lessor shall then be
the subject of any bankruptcy, insolvency or similar proceeding, the
satisfaction of the Lessee’s right to damages and other claims arising out of
the rejection of the Lease or unilateral termination of such obligation to
transfer to the Lessee all of the Lessor’s right, title and interest in and to
the Subject Property. The Lessor hereby acknowledges and agrees that the amount
secured under this Section 7 is not less than the purchase price of the options
hereinafter referred to and not more than the fair market value of the Subject
Property.

(b) During the existence of a Lessor Default (as defined below), the provisions
of this Section 7 shall control all relative rights of the parties to the Lease
and the Lessee shall have the power and authority, to the extent provided by
law, to exercise any or all of the rights and powers and pursue any and all of
the remedies provided under the Operative Documents or by Applicable Law in
respect of the obligations secured in accordance with clause (a) above
(including specific performance of any covenant or agreement contained in the
Lease or any other Operative Document in aid of the execution of any power
granted in the Lease or any other Operative Document, or for the enforcement of
any other appropriate legal or equitable remedy). The following shall constitute
a Lessor default (“Lessor Default”): (i) the Lessee shall have exercised any of
its purchase options in the Lease for all or any portion of the Subject Property
in accordance with the terms thereof and shall have tendered in full all amounts
to be paid by the Lessee in connection therewith and all of the

 

5



--------------------------------------------------------------------------------

Lessor’s right, title and interest in and to all or any portion of the Subject
Property shall not have been transferred to the Lessee in accordance with the
Lease, or (ii) voluntary or involuntary bankruptcy proceedings with respect to
the Lessor or the Lender shall have been commenced, or (iii) the Lessor or the
Lender shall have become insolvent, or (iv) a receiver of Lessor’s or the
Lender’s interest in the Subject Property shall have been appointed.

(c) The Lessee covenants and agrees that it will not assign, transfer, mortgage,
pledge, hypothecate, or encumber the lien created in clause (a). Any such
attempted assignment, transfer, mortgage, pledge, hypothecation, or encumbrance
shall be null and void except in conjunction with a permitted transfer of the
Lease.

SECTION 8. Ratification. Except as specifically modified hereby with respect to
the Subject Property, the terms and provisions of the Lease are hereby ratified
and confirmed and remain in full force and effect. In the event of any conflict
between the terms of the Lease and the terms of this Lease Supplement, the terms
of the Lease shall control.

SECTION 9. GOVERNING LAW. THE LEASE AND THIS LEASE SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, EXCEPT AS TO MATTERS
RELATING TO THE CREATION OF THE LEASEHOLD ESTATES THEREUNDER AND THE EXERCISE OF
RIGHTS AND REMEDIES WITH RESPECT THERETO, WHICH SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA. WITHOUT LIMITING
THE FOREGOING, IN THE EVENT THAT THE LEASE AND THIS LEASE SUPPLEMENT ARE DEEMED
TO CONSTITUTE A FINANCING, WHICH IS THE INTENTION OF THE PARTIES, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES, SHALL
GOVERN THE CREATION, TERMS AND PROVISIONS OF THE INDEBTEDNESS EVIDENCED THEREBY,
BUT THE LIEN CREATED THEREBY AND HEREBY ON THE SUBJECT PROPERTY AND THE CREATION
AND THE ENFORCEMENT OF SAID LIEN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF FLORIDA. THIS SECTION 9 SUPERSEDES IN
ITS ENTIRETY SECTION 25.8 OF THE LEASE WITH RESPECT TO THE SUBJECT PROPERTY.

SECTION 10. Counterpart Execution. This Lease Supplement is executed under seal
and may be executed in any number of counterparts and by each of the parties
hereto inseparate counterparts, all such counterparts together constituting but
one and the same instrument.

 

6



--------------------------------------------------------------------------------

SECTION 11. Lessor’s Liability Limited. To the extent that this instrument
constitutes a mortgage or other security instrument, as is the intent of the
parties pursuant to Section 5 hereof, this instrument is given to secure not
only existing financing, but also future advances made by the Participants
pursuant to or as provided in the Participation Agreement, for the matters
described in Section 5, whether such advances are obligatory or to be made at
the option of the Participants or otherwise, to the same extent as if such
future advances were made on the date of execution of this instrument, although
there may be no advance made at the time of execution hereof, and although there
may be no financing outstanding at the time any advance is made. To the fullest
extent permitted by law, the lien of this instrument shall be valid as to all
such amounts, including all future advances, from the time this instrument is
recorded. Nothing contained herein shall be deemed an obligation to make future
advances to the Lessee.

SECTION 12. Maximum Recourse Amount. The Maximum Recourse Amount for the Subject
Property is 85% of the initial Lease Balance.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Lease Supplement
No. 1 to be duly executed by an officer thereunto duly authorized as of the date
and year first above written.

 

CITRIX SYSTEMS, INC.,

as the Lessee

By:     Name:     Title:    

 

Witnesses:    Name:    Name:



--------------------------------------------------------------------------------

SELCO SERVICE CORPORATION,

as the Lessor

By:     Name:     Title:    

 

Witnesses:    Name:    Name:



--------------------------------------------------------------------------------

State of _________ )

______________) Section

County of _______ )

Then personally appeared the above-named                     , the
                     of CITRIX SYSTEMS, INC., a Delaware corporation, and
acknowledged the foregoing to be the free act and deed of said corporation,
before me. He/She is personally known to me or has produced                     
as identification.

 

              Notary Public       Name:                                     
                                                                    [Notarial
Seal]       My commission expires:



--------------------------------------------------------------------------------

State of _________ )

______________) Section

County of _______ )

Then personally appeared the above-named                     , the
                    for SELCO SERVICE CORPORATION, an Ohio corporation, and
acknowledged the foregoing to be the free act and deed of said corporation,
before me. He/She is personally known to me or has produced                     
as identification.

 

              Notary Public       Name:                                     
                                                                    [Notarial
Seal]       My commission expires:



--------------------------------------------------------------------------------

SCHEDULE I

Legal Description of the Land



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I    DEFINITIONS

   1

SECTION 1.1.     Definitions; Interpretation

   1

ARTICLE II     LEASE

   2

SECTION 2.1.     Acceptance and Lease of the Properties

   2

SECTION 2.2.     Acceptance Procedure

   2

SECTION 2.3.     Basic Term

   2

SECTION 2.4.     Title

   2

ARTICLE III     PAYMENT OF RENT

   2

SECTION 3.1.     Rent. (a)

   2

SECTION 3.2.     Payment of Rent

   3

SECTION 3.3.     Supplemental Rent

   3

SECTION 3.4.    Method of Payment

   3

ARTICLE IV    QUIET ENJOYMENT; RIGHT TO INSPECT

   4

SECTION 4.1.    Quiet Enjoyment

   4

SECTION 4.2.     Right to Inspect

   4

ARTICLE V     NET LEASE, ETC

   4

SECTION 5.1.     Net Lease

   4

SECTION 5.2.     No Termination or Abatement

   5

ARTICLE VI     ASSIGNMENT AND SUBLEASING BY LESSEE

   6

SECTION 6.1.     General

   6

SECTION 6.2.     Subletting

   6

SECTION 6.3.     Permitted Transfers

   6

ARTICLE VII     LESSEE ACKNOWLEDGMENTS

   7

SECTION 7.1.     Condition of the Property

   7

SECTION 7.2.     Risk of Loss

   8

SECTION 7.3.     No Obligation of Lessor to Repair, etc

   8

SECTION 7.4.     No Liability of Participants, etc

   8

ARTICLE VIII     POSSESSION AND USE OF EACH PROPERTY, ETC

   8

SECTION 8.1.     Utility Charge

   8

SECTION 8.2.     Possession, Use and Operation of each Property

   9

SECTION 8.3.     Compliance with Applicable Laws and Insurance Requirements;
Necessary Permits, etc

   9

SECTION 8.4.     Lessee’s Right to Enforce Warranties

   9

 

i



--------------------------------------------------------------------------------

ARTICLE IX     MAINTENANCE AND REPAIR; REPLACEMENT OF PARTS

   10

SECTION 9.1.     Maintenance and Repair

   10

ARTICLE X     MODIFICATIONS, ETC

   10

SECTION 10.1.     Modifications, Substitutions and Replacements

   10

ARTICLE XI     DISCHARGE OF LIENS; CONDITION UPON RETURN

   11

SECTION 11.1.     Lessee’s Obligation to Discharge Liens

   11

SECTION 11.2.     Condition upon Return to Lessor

   11

ARTICLE XII     PERMITTED CONTESTS; GRANTS AND RELEASES OF EASEMENTS; WARRANTY
OF TITLE

   12

SECTION 12.1.     Permitted Contests in Respect of Applicable Law Other Than
Impositions

   12

SECTION 12.2.     Grants and Releases of Easements; Lessor’s Waivers

   12

ARTICLE XIII     INSURANCE

   14

SECTION 13.1.     Required Insurance

   14

SECTION 13.2.     Deductibles; Insurance Providers; Coverage and Endorsements;
Confirmation of Insurance, etc

   14

ARTICLE XIV     CASUALTY AND CONDEMNATION; ENVIRONMENTAL MATTERS

   17

SECTION 14.1.     Casualty and Condemnation

   17

SECTION 14.2.     Environmental Matters

   19

SECTION 14.3.     Notice of Environmental Matters

   20

ARTICLE XV     TERMINATION OF LEASE

   20

SECTION 15.1.     Mandatory Termination upon Certain Events

   20

SECTION 15.2.     Termination Procedures

   21

ARTICLE XVI     LEASE EVENTS OF DEFAULT

   21

SECTION 16.1.     Lease Events of Default

   20

SECTION 16.2.     Remedies

   22

SECTION 16.3.     Waiver of Certain Rights

   26

ARTICLE XVII     LESSOR’S RIGHT TO CURE

   26

SECTION 17.1.     The Lessor’s Right to Cure the Lessee’s Lease Defaults

   26

ARTICLE XVIII     PURCHASE PROVISIONS

   26

SECTION 18.1.     Purchase of the Property

   26

ARTICLE XIX     EXTENSION OF EXPIRATION DATE

   27

SECTION 19.1.     Extension of Expiration Date

   27

ARTICLE XX     REMARKETING OPTION

   27

 

ii



--------------------------------------------------------------------------------

SECTION 20.1.     Option to Remarket

   27

SECTION 20.2.     Conveyance upon Remarketing

   29

SECTION 20.3.     Acceptance of Bids.

   30

SECTION 20.4.     Certain Obligations Continue

   31

ARTICLE XXI     PROCEDURES RELATING TO PURCHASE

   31

SECTION 21.1.     Provisions Relating to the Exercise of Purchase Option or
Obligation

   31

ARTICLE XXII     ESTOPPEL CERTIFICATES; ACCEPTANCE OF SURRENDER; NO MERGER OF
TITLE

   32

SECTION 22.1.     Estoppel Certificates

   32

SECTION 22.2.     Acceptance of Surrender

   32

SECTION 22.3.     No Merger of Title

   32

ARTICLE XXIII    POWER OF SALE

   32

SECTION 23.1.     Power of Sale and Foreclosure

   32

SECTION 23.2.     Security for Obligations

   33

ARTICLE XXIV     INTENT OF THE PARTIES

   33

SECTION 24.1.     Nature of Transaction

   33

ARTICLE XXV     MISCELLANEOUS

   34

SECTION 25.1.     Survival; Severability; Etc

   34

SECTION 25.2.     Amendments and Modifications

   34

SECTION 25.3.     No Waiver

   34

SECTION 25.4.     Notices

   34

SECTION 25.5.     Successors and Assigns

   34

SECTION 25.6.     Headings and Table of Contents.

   34

SECTION 25.7.     Counterparts

   35

SECTION 25.8.     GOVERNING LAW

   35

SECTION 25.9.     Liability Limited

   35

SECTION 25.10.     Original Lease

   35

SECTION 25.11.     Naming and Signage

   36

EXHIBITS

Exhibit I - Form of Lease Supplement

 

iii